No. 95-3123


United States of America,                    *
                                             *
      Appellee,                              *
                                             * Appeal from the United States
        v.         *                         District Court for the
                                             * Southern District of Iowa.
Serafin Flores, also known as                *
Colima,                                      * [UNPUBLISHED]
                                             *
      Appellant.                             *




                          Submitted:    February 16, 1996

                            Filed:     March 11, 1996


Before LOKEN, BRIGHT, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


PER CURIAM.

     Serafin Flores appeals his conviction for conspiracy to distribute
methamphetamine in violation of 21 U.S.C. § 846 (1981).        The district court
entered judgment against Flores on April 13, 1995, and Flores filed his
notice of appeal more than three months later.              The Federal Rules of
Appellate Procedure require a defendant to file a notice of appeal within
ten days after the entry of judgment, but they also give the district court
discretion to extend the filing time for an additional thirty days upon a
showing of excusable neglect.        Fed. R. App. P. 4(b).


     In this case, Flores filed a motion to extend the time to file his
notice of appeal on August 9, 1995, and the district court granted it on
August 16, 1995.       The district court lacked the authority to give Flores
extra time, however, because he filed his
motion more than thirty days after the time for filing his notice of appeal
had expired.   "[A]fter the expiration of forty days from the entry of a
final judgment there is nothing either the trial court or the court of
appeals can do to extend the time for filing a notice of appeal."   United
States v. Carter, 990 F.2d 402, 403 (8th Cir. 1993) (quoting United States
v. June, 503 F.2d 442, 443-44 (8th Cir. 1974)).


     We therefore dismiss Flores's appeal for lack of jurisdiction.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-